DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of limitations “a fluid inlet formed on a circumference surface upstream in a flow direction of the gas-liquid two-phase fluid”, “a drain port formed at an end portion downstream in the flow direction of the gas- liquid two-phase fluid, the liquid exiting through the drain port”, “a fluid inflow pipe horizontally extending and comprising a connecting portion connected to the fluid inlet at an end thereof, the fluid inflow pipe configured to supply the gas- liquid two-phase fluid into the inlet pipe through the fluid inlet from a side of the inlet pipe, wherein the connecting portion comprises a connection opening in communication with the fluid inlet, and wherein a position of an axis line extending through a center of the connection opening is vertically offset with respect to a position of an axis line of the inlet pipe” are not anticipated or made obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747